DETAILED ACTION
Claims 1 – 20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5 recites the limitation “a client” has an error. It should be “the client”.
Claim 6 recites the limitation “a clients” has an error. It should be “the client”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-6, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Costea (US Publication 20050257205), in view of Nguyen (US Patent 11269610).
Regarding claim 1, Costea discloses a system [Fig. 6A] comprising: 
a head node [computing device 601] comprising one or more processors to execute a configuration manager to receive a database trigger and transmit configuration updates including configuration input data [0006-0008: comparing hash value to trigger the updates][0044]; and 
a plurality of compute nodes [computing devices 603 and 611], communicatively coupled to the head node, each compute node comprising one or more processors to execute a client to receive a configuration update [0049: generated patch 621], generate a configuration file based on configuration input data included in the configuration update [0049: regenerates the local data file 607 so that it matches the master data file 605][0054][0063: the local computing device 603 regenerates the local data file 607 utilizing the information in the downloaded patch to generate a local data file 607 that matches the master data file 605. For example, if the patch 621 is a tail of the master data file 605, the local computing device 603 appends the tail to the end of the local data file 607.].
However, Costea is silent about the limitation “configure the compute node based on the configuration file”. Costea only disclosed generating the locale data file 607 based on the downloaded patch from the head computer 601. In other words, Costea does not explicitly disclose using the generated locale data file 607 to configure the computing device. 
In the same field, Nguyen discloses generating a configuration file [executable configuration payloads] based on configuration input data included in the configuration update [Col. 2 lines 11 – 19][Col. 2 lines 51- 62: create various configuration payloads (e.g., executables) dynamically and in real-time for client machine(s) based on selected configuration changes from a service portal, rather than having each configuration payload being packaged separately and individually by a packager.][Claim 1: a processor configured to use the received configuration selections to generate a payload configuration CAB file based on the package configuration items of the at least one application and to transmit the configuration CAB file to each of the plurality of machines, the payload configuration CAB file being configured to prompt a payload executable to initiate an automatic building of an installation package for performing an update of the at least one application locally at each of the plurality of machines][Figs 4-5]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Costea and Nguyen together because they both directed to generate the configuration file based on the configuration template. Nguyen’s disclosing of configuring the machine based on the generated configuration file would allow Costea to instantly apply the hardware/software change by configuring the computing device using the generated configuration file. 
Regarding claim 2, Costea discloses the system of claim 1, wherein the configuration manager is coupled to each of the clients a separate connection [Fig. 1 or Fig. 6, computer 101 connects to other computers 103, 105 …]. 
Regarding claim 3, Costea and Nguyen disclose the system of claim 2, wherein the configuration manager receives registration information from one or more of the clients indicating that the clients are to receive configuration updates [Nguyen, Col. 5 lines 18 – 39: 
Regarding claim 4, Costea and Nguyen disclose the system of claim 3, wherein the configuration manager determines the one or more of the clients that are to receive the configuration updates to the based on registration information [Nguyen, Col. 5 lines 18 – 39: product patch information, patch ID, patch produce code, patch upgrade code, patch version, patch revision]. 
Regarding claim 5, Nguyen discloses the system of claim 4, wherein the registration indicates that a client is to receive all configuration updates [Col. 2 lines 11 – 19][Col. 2 lines 51- 62:create various configuration payloads (e.g., executables) dynamically and in real-time for client machine(s) based on selected configuration changes from a service portal, rather than having each configuration payload being packaged separately and individually by a packager.][Figs 4-5]. 
Regarding claim 6, Nguyen discloses the system of claim 4, wherein the registration indicates that a clients is to only receive a subset of configuration updates [Col. 2 lines 11 – 19][Col. 2 lines 51- 62:create various configuration payloads (e.g., executables) dynamically and in real-time for client machine(s) based on selected configuration changes from a service portal, rather than having each configuration payload being packaged separately and individually by a packager.][Figs 4-5]. 
Regarding claim 9, Costea and Nguyen disclose the system of claim 2, Costea and Nguyen disclose wherein a client analyzes a configuration update to determine one or more 
Regarding claim 10, Costea and Nguyen disclose the system of claim 9, wherein the client generates the configuration file based on the one or more changes [Costea, 0019, 0020, 0040,0041, delta portion of the data file]. 
Regarding claim 11, Costea and Nguyen disclose the system of claim 10, wherein the client modifies an existing configuration file based on the one or more changes [Costea, 0019, 0020, 0040,0041, delta portion of the data file]. 
Regarding claims 12- 15, these claims are rejected for the same reasons as set forth in claims 1,3,9,10 respective.
Regarding claims 17-20, these claims are rejected for the same reasons as set forth in claims 1,9,10 and 8 respective.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Costea (US Publication 20050257205), in view of Nguyen (US Patent 11269610) and in further view of Hu (US Publication 2012/0180038 A1). 
Regarding claim 7, Costea and Nguyen do not disclose the system of claim 2, wherein the configuration manager transmits configuration updates based on an operation mode. 
Hu discloses wherein the configuration manager transmits configuration updates based on an operation mode [abstract: If the microcontroller is in an update mode, the server sends an update file of the determined firmware to the microcontroller. The microcontroller upgrades the determined firmware according to the update file.][0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Costea and Nguyen together for the same reasons as set forth above. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hu into the disclosures of Costea and Nguyen. Hu’s teaching would allow Costea in view of Nguyen to place the computer in the appropriate updating mode to receive the update from the server.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Costea (US Publication 20050257205), in view of Nguyen (US Patent 11269610) and in further view of Geng et al (US Publication 20110093516 A1). 
Regarding claim 8, Costea and Nguyen do not discloses the system of claim 2, wherein the configuration manager receives a notification from a client indicating that a compute node has been configured based on the configuration file. 
Geng discloses the configuration manager receives a notification from a client indicating that a compute node has been configured based on the configuration file [0078: the terminal 10 connects to the management server 30 to report updating result after the updating is completed.]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Costea and Nguyen together for the same reasons as set forth above. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geng into the disclosures of Costea and Nguyen. Geng’s teaching would allow Costea in view of Nguyen to enable the server to confirm the completion of configuring update of the client computer.  


Pertinent arts
Ho (US Publication 2004/0088694 A1) discloses receiving a patch, retrieving a base image, wherein the base image corresponds to a base version of a software program, and combining the base image with the patch to create an updated program.
DeHaan (US Publication 2010/0250907 A1) discloses the provisioning server can maintain a set of management templates. The set of management templates can be utilized to generate management configuration files for target machines. The management configuration files, generated from the management templates, can cause the target machines to operate according to a defined role (e.g. web server, client device, application server, etc.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187